Owen, J.
The special verdict in this case, so far as it relates to the negligence of the parties, is well supported by the evidence, and that question requires no treatment. The further question is whether Christ Salentine, the father of Peter, who was driving the car, is liable in this action. The jury found that the defendant Peter Salentine was the servant and agent of the defendant Christ Salentine in running the automobile at the time of the collision, and that while he was driving the automobile he was acting within the scope of his employment. We think the evidence set forth in the statement of facts brings the case well within the rule of Schaefer v. Osterbrink, 67 Wis. 495, 30 N. W. 922, and that the question of Christ Salentine’s liability must be answered in the affirmative upon the authority of that case.
By the Court. — Judgment affirmed.